DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on June 23, 2022. 
Claims 21-22, 24-25, and 27-42 are currently pending and have been examined.
Claims 1-20, 23, and 26 have been cancelled by the applicant. 
This action is made FINAL.
The examiner would like to note that this application is being handled by examiner Christine Huynh.

Response to Amendment
The amendment filed June 23, 2022 has been entered. Claims 21-22, 24-25, and 27-42 remain pending in the application and claims 23 and 26 have been canceled by the applicant. Applicant’s amendments to the Specifications and Claims have overcome the objections set forth in the Non-Final Office Action mailed March 30, 2022.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 21, 41, and 42 on pages 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. With respect to the art rejections, the applicant’s amendment has overcome the 35 U.S.C. 102(a)(1) rejection. However, upon further search and consideration, the amended claims are rejected under 35 U.S.C. 103 in view of Chatterjee (WO 2017198696 A2) in view of O'Brien (US 20180261112 A1). See detailed rejection below.
Applicant's arguments with respect to claims 24 and 30 have been fully considered but they are not persuasive. The applicant states on page 21 that Jamjoom does not “disclose any search for a space to stop the truck for a predetermined time”. However, the examiner respectfully disagrees as Jamjoom states (“A dropoff location (where a delivery truck is destined and from where a drone takes off to make a delivery to a final destination of a package) may be determined by an optimization algorithm, which may take into account available parking, road conditions… the relative adjacency of packaged final delivery points (e.g., is there a reasonable location for the delivery truck to stop such that drones can handle delivery of multiple packages), and any other factor deemed useful by a delivery organization.” (8)) This states that the system is capable of searching and determining a location where the ground vehicle can stop for a period of time to wait for the UAV, including searching the current surroundings regarding available parking and road conditions. The applicant also states that the citation provided from Jamjoom (38) only discloses the truck being unable to stop. While the examiner is persuaded that the specific citation only refers to an example where the truck cannot stop, the examiner still disagrees that Jamjoon does not teach this limitation. As stated in Jamjoom (“a local neighborhood search can be used to identify actual locations, for example, where the truck could park (e.g., waiting for drones to perform the final delivery)”(9)) where the truck is able to search for an appropriate meeting place for the UAV and (“At 106, a schedule unit, for example, a hardware processor executing or running a schedule code computes a delivery schedule for packages. In one embodiment, an optimization problem is formulated and solved to generate a package delivery schedule. The package delivery as scheduled provides efficiency in delivery, for example, in terms of time, number of vehicles, and power source such as electricity and/or fuel.” (11)) shows that time is used to determine the delivery schedule in which truck and UAV transfer and deliver packages. Accordingly, the 35 U.S.C. 103 rejection is maintained. See detailed rejection below.
Applicant’s arguments with respect to claim(s) 25 and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. With respect to the art rejections, the applicant’s amendment has overcome the previous 35 U.S.C. 103 rejection. However, upon further search and consideration, the amended claims are rejected under 35 U.S.C. 103 in view of Chatterjee (WO 2017198696 A2) in view of O'Brien (US 20180261112 A1). See detailed rejection below.
Applicant’s arguments with respect to claim(s) 36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. With respect to the art rejections, the applicant’s amendment has overcome the previous 35 U.S.C. 103 rejection. However, upon further search and consideration, the amended claims are rejected under 35 U.S.C. 103 in view of Chatterjee (WO 2017198696 A2) in view of O'Brien (US 20180261112 A1) and Jamjoom et al. (US 9792576 B1). See detailed rejection below.
Applicant’s arguments with respect to claim(s) 37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. With respect to the art rejections, the applicant’s amendment has overcome the previous 35 U.S.C. 103 rejection. However, upon further search and consideration, the amended claims are rejected under 35 U.S.C. 103 in view of Chatterjee (WO 2017198696 A2) in view of O'Brien (US 20180261112 A1) and Jamjoom et al. (US 9792576 B1). See detailed rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 38-40 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 38-40 are dependent on canceled claim 23. The examiner has interpreted the claims 38-40 as being dependent on claim 21. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 21-22, 25, 27, 29, 31, 33, 38-39, and 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee (WO 2017198696 A2) in view of O'Brien (US 20180261112 A1). 
Regarding claim 21-22, 25, 27, 29, 31, 33, 38-39, and 41-42: 
With respect to claim 21, Chatterjee teaches: 
selecting a candidate ground location; (“selecting one of the approximate landing locations as the most appropriate approximate landing location based on the at least one parameter and selection criteria;” [0010])
a landing place, determined relative to a ground location, for the unmanned aerial vehicle to land on the unmanned ground vehicle; (“Fig. 5 shows the different steps of the landing on a UGV. At step 201, a set of approximate landing locations are computed by the software platform. At step 202 parameters related to the moving UGVs are received by the software platform. At step 203, the UAV receives instructions to navigate to said parameters by first detecting a distance between itself and all moving UGVs (step 204), further selecting a landing location based on a heuristics, such as closest landing distance or safest landing distance (step 205)” [0037]) 
performing a movement control of the unmanned ground vehicle based at least in part on information of the candidate ground location; (“instructing the unmanned aerial vehicle to land on the unmanned ground vehicle using a close-range landing mechanism when the unmanned aerial vehicle is capable of detecting the unmanned ground vehicle.” [0010], para. 3) 
However, Chatterjee does not teach but O’Brien teaches: 
an article transfer place, determined relative to a ground location, for a transfer performed between an unmanned aerial vehicle and the unmanned ground vehicle; (“the method includes determining… location information regarding the UAV and AGV, and operation information regarding the UAV and AGV; authenticating the package exchange between the AGV and the UAV, without the AGV and the UAV each transmit authentication information to each other; determining a meeting point location based on at least one of speed, direction, and altitude of the UAV and AGV” [0007]) 
determining the article transfer place of the landing place with reference to the candidate ground location, the determination based at least in part on information obtained from second sending performed by the unmanned ground vehicle of surrounding of the unmanned ground vehicle; (“determining a meeting point location based on at least one of speed, direction, and altitude of the UAV and AGV; determining a first set of positioning information, wherein the AGV utilizes mission information and information obtained from one or more sensors; determining a second set of positioning information, wherein the UAV utilizes mission information and information obtained from one or more sensors; transmitting the first set of positioning information from the AGV to the UAV; transmitting the second set of positioning information from the UAV to the AGV; determining whether exchanging the package is viable based on the mission information and the information obtained from one or more sensors” [0007]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Chatterjee’s UAV and UGV landing system with O’brien’s package handoff system because (“The visual sensors 120 and proximity sensors 121 allow for the UAV 100 to determine maneuvers when facilitating a handoff with an AGV 200.” See O’brien [0031]), allowing for improved UAV and UGV coordination. 

With respect to claim 41, Chatterjee teaches: 
at least one memory configured to store computer program code; (“they also comprise a processor and a memory unit capable of executing program code.” [0013]) 
at least one processor configured to access the computer program code and operate as instructed by the computer program code; (“they also comprise a processor and a memory unit capable of executing program code.” [0013], “Computing a set of approximate landing locations for the unmanned aerial vehicle may comprise computing the set of approximate landing locations based on movement paths of the unmanned ground vehicles and the current location of the unmanned aerial vehicle” [0010], para. 9) 
selection code configured to cause at least one of the at least one processor to select a candidate ground location; (“selecting one of the approximate landing locations as the most appropriate approximate landing location based on the at least one parameter and selection criteria;” [0010])
a landing place, determined relative to a ground location, for the unmanned aerial vehicle to land on the unmanned ground vehicle; (“Fig. 5 shows the different steps of the landing on a UGV. At step 201 , a set of approximate landing locations are computed by the software platform. At step 202 parameters related to the moving UGVs are received by the software platform. At step 203, the UAV receives instructions to navigate to said parameters by first detecting a distance between itself and all moving UGVs (step 204), further selecting a landing location based on a heuristics, such as closest landing distance or safest landing distance (step 205)” [0037]) 
movement control code configured to cause at least one of the at least one processor to cause the unmanned ground vehicle to perform a movement control based at least in part on information of the candidate ground location; (“(iii) control the landing of the unmanned aerial vehicle on one of the unmanned ground vehicles by: computing a set of approximate landing locations for the unmanned aerial vehicle; receiving parameters related to the unmanned ground vehicles from the respective unmanned vehicles; selecting one of the approximate landing locations as the most appropriate approximate landing location based on the parameters and selection criteria;… and instructing the unmanned aerial vehicle to land…” [0010], para. 3) 
However, Chatterjee does not teach but O’Brien teaches: 
an article transfer place, determined relative to a ground location, for a transfer performed between the unmanned aerial vehicle and the unmanned ground vehicle, (“the method includes determining… location information regarding the UAV and AGV, and operation information regarding the UAV and AGV; authenticating the package exchange between the AGV and the UAV, without the AGV and the UAV each transmit authentication information to each other; determining a meeting point location based on at least one of speed, direction, and altitude of the UAV and AGV” [0007])
location determination code configured to cause at least one of the at least one processor to determine the article transfer place or the landing place with reference to the candidate ground location, the determination based at least in part on information obtained from second sensing performed by the unmanned ground vehicle of surroundings of the unmanned ground vehicle; (“determining a meeting point location based on at least one of speed, direction, and altitude of the UAV and AGV; determining a first set of positioning information, wherein the AGV utilizes mission information and information obtained from one or more sensors; determining a second set of positioning information, wherein the UAV utilizes mission information and information obtained from one or more sensors; transmitting the first set of positioning information from the AGV to the UAV; transmitting the second set of positioning information from the UAV to the AGV; determining whether exchanging the package is viable based on the mission information and the information obtained from one or more sensors” [0007]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Chatterjee’s UAV and UGV landing system with O’brien’s package handoff system because (“The visual sensors 120 and proximity sensors 121 allow for the UAV 100 to determine maneuvers when facilitating a handoff with an AGV 200.” See O’brien [0031]), allowing for improved UAV and UGV coordination. 

With respect to claim 42, Chatterjee teaches: 
selecting a candidate ground location; (“selecting one of the approximate landing locations as the most appropriate approximate landing location based on the at least one parameter and selection criteria;” [0010])
a landing place, determined relative to the ground location, for the unmanned aerial vehicle to land on the unmanned ground vehicle; (“Fig. 5 shows the different steps of the landing on a UGV. At step 201 , a set of approximate landing locations are computed by the software platform. At step 202 parameters related to the moving UGVs are received by the software platform. At step 203, the UAV receives instructions to navigate to said parameters by first detecting a distance between itself and all moving UGVs (step 204), further selecting a landing location based on a heuristics, such as closest landing distance or safest landing distance (step 205)” [0037]) 
causing the unmanned aerial vehicle to fly to the determined article transfer place or landing place; (“instructing the unmanned aerial vehicle to land on the unmanned ground vehicle using a close-range landing mechanism when the unmanned aerial vehicle is capable of detecting the unmanned ground vehicle.” [0010], para. 3) 
However, Chatterjee does not teach but O’Brien teaches: 
an article transfer place, determined relative to the ground location, for a transfer performed between the unmanned aerial vehicle and the unmanned ground vehicle, (“the method includes determining… location information regarding the UAV and AGV, and operation information regarding the UAV and AGV; authenticating the package exchange between the AGV and the UAV, without the AGV and the UAV each transmit authentication information to each other; determining a meeting point location based on at least one of speed, direction, and altitude of the UAV and AGV” [0007])
determining the article transfer place or the landing place with reference to the candidate ground location, the determination based at least in part on information obtained from second sensing performed by the unmanned ground vehicle of surroundings of the unmanned ground vehicle; (“determining a meeting point location based on at least one of speed, direction, and altitude of the UAV and AGV; determining a first set of positioning information, wherein the AGV utilizes mission information and information obtained from one or more sensors; determining a second set of positioning information, wherein the UAV utilizes mission information and information obtained from one or more sensors; transmitting the first set of positioning information from the AGV to the UAV; transmitting the second set of positioning information from the UAV to the AGV; determining whether exchanging the package is viable based on the mission information and the information obtained from one or more sensors” [0007]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Chatterjee’s UAV and UGV landing system with O’brien’s package handoff system because (“The visual sensors 120 and proximity sensors 121 allow for the UAV 100 to determine maneuvers when facilitating a handoff with an AGV 200.” See O’brien [0031]), allowing for improved UAV and UGV coordination. 

With respect to claim 22, Chatterjee in combination with O’brien, as shown in the rejection above, discloses the limitations of claim 21. 
Chatterjee and O’brien teaches the UAV and UGV system for package transport of claim 21. Chatterjee further teaches the candidate ground location is selected at least in part on information obtained from first sensing performed by the unmanned aerial vehicle in flight; (“At step 203, the UAV receives instructions to navigate to said parameters by first detecting a distance between itself and all moving UGVs (step 204), further selecting a landing location based on a heuristics, such as closest landing distance or safest landing distance (step 205)” [0037]. “autonomous data collection and monitoring of indicators relevant to the data captured using the sensors on said unmanned aerial vehicles” [0010], para. 15) 

With respect to claim 25, Chatterjee in combination with O’brien, as shown in the rejection above, discloses the limitations of claim 21. 
Chatterjee and O’brien teaches the UAV and UGV system for package transport of claim 21. Chatterjee does not teach but O’brien further teaches a search is made for a space in which ground and sky surrounding are free of obstacles with reference to the candidate ground location, and the searched space or a point in the searched space is determined as the article transfer place or the landing place; (“the UAV 100 and AGV 200 may take into account information regarding whether an ideal meeting point is safe, including whether there are power lines, large trees, or other obstacles which may make a handoff difficult. The UAV 100 and AGV 200 may obtain safe meeting point information from the central station 400, or from internal computing devices 103 and 203. The AGV 200 may also navigate towards the meeting point and observe whether any such obstacles exists. Should a meeting place be considered unsafe, the AGV 200 may determine a different ideal meeting point.” [0040]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Chatterjee’s UAV and UGV landing system with O’brien’s sensor system because (“The visual sensors 120 and proximity sensors 121 allow for the UAV 100 to determine maneuvers when facilitating a handoff with an AGV 200.” See O’brien [0031]), allowing for improved UAV and UGV coordination. 

With respect to claim 27, Chatterjee in combination with O’brien, as shown in the rejection above, discloses the limitations of claim 21. 
Chatterjee and O’brien teaches the UAV and UGV system for package transport of claim 21. Chatterjee further teaches the article transfer place or the landing place is determined on the basis of the information obtained from the second sensing while the unmanned ground vehicle is moving according to the movement control; (“the vehicle will have a set of sensors to observe the environment, and will either autonomously make decisions about its behaviour, receive instructions autonomously from the remote software” [0035], “The at least one parameter may include the location of one of the plurality of unmanned ground vehicles… The at least one parameter may include the number of unmanned aerial vehicles currently landed on one of the plurality of unmanned ground vehicle… The selection criteria may include selecting an unmanned ground vehicle with available landing space. The method may comprise detecting a distance between the unmanned aerial vehicle and each of the unmanned ground vehicles” [0010] para. 6)) 

With respect to claim 29, Chatterjee in combination with O’brien, as shown in the rejection above, discloses the limitations of claim 21. 
Chatterjee and O’brien teaches the UAV and UGV system for package transport of claim 21. Chatterjee further teaches the article transfer place or the landing place is determined based at least in part on a past transfer history or a past landing history; (“the plurality of unmanned aerial vehicles configured to operate based on a predefined route received from the second software component, or a route constructed on the fly by any of the previous physical devices or the intelligent software platform or a modification of an existing planned route on the fly” [0010], para. 11) 

With respect to claim 31, Chatterjee in combination with O’brien, as shown in the rejection above, discloses the limitations of claim 21. 
Chatterjee and O’brien teaches the UAV and UGV system for package transport of claim 21. Chatterjee does not teach but O’brien further teaches a search is made for a space in which ground and sky surroundings are free of obstacles, and the searched space or a point in the searched space is selected as the candidate ground location; (“the UAV 100 and AGV 200 may take into account information regarding whether an ideal meeting point is safe, including whether there are power lines, large trees, or other obstacles which may make a handoff difficult. The UAV 100 and AGV 200 may obtain safe meeting point information from the central station 400, or from internal computing devices 103 and 203. The AGV 200 may also navigate towards the meeting point and observe whether any such obstacles exists. Should a meeting place be considered unsafe, the AGV 200 may determine a different ideal meeting point.” [0040]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Chatterjee’s UAV and UGV landing system with O’brien’s sensor system because (“The visual sensors 120 and proximity sensors 121 allow for the UAV 100 to determine maneuvers when facilitating a handoff with an AGV 200.” See O’brien [0031]), allowing for improved UAV and UGV coordination. 

With respect to claim 33, Chatterjee in combination with O’brien, as shown in the rejection above, discloses the limitations of claim 21. 
Chatterjee and O’brien teaches the UAV and UGV system for package transport of claim 21. Chatterjee further teaches the candidate ground location is determined based at least in part on a past transfer history or a past landing history.; (“the plurality of unmanned aerial vehicles configured to operate based on a predefined route received from the second software component, or a route constructed on the fly by any of the previous physical devices or the intelligent software platform or a modification of an existing planned route on the fly” [0010], para. 11) 

With respect to claim 38, Chatterjee in combination with O’brien, as shown in the rejection above, discloses the limitations of claim 21. 
Chatterjee and O’brien teaches the UAV and UGV system for package transport of claim 21. Chatterjee further teaches further comprising causing the unmanned aerial vehicle to fly to the determined article transfer place or landing place; (“(iii) control the landing of the unmanned aerial vehicle on one of the unmanned ground vehicles by:… selecting one of the approximate landing locations as the most appropriate approximate landing location based on the parameters and selection criteria; instructing the unmanned aerial vehicle to navigate to the selected approximate landing location;… and instructing the unmanned aerial vehicle to land…” [0010], para. 3) 

With respect to claim 39, Chatterjee in combination with O’brien, as shown in the rejection above, discloses the limitations of claim 21. 
Chatterjee and O’brien teaches the UAV and UGV system for package transport of claim 21. Chatterjee further teaches further comprising causing the unmanned aerial vehicle and the unmanned ground vehicle to perform an article transfer at the determined article transfer place or landing place; (“The unmanned aerial vehicles (102) and unmanned ground vehicles (103) may perform collision avoidance and flight safety management (e.g. keep a safety distance to other UAVs) and perform precision take off from a landing platform of a moving UGV and landing on a landing platform of a moving UGV and perform on- demand object pick-up/drop-off” [0025]) 

Claims 24, 30, 34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee (WO 2017198696 A2) in view of O'Brien (US 20180261112 A1) and Jamjoom et al. (US 9792576 B1). 
Regarding claims 24, 30, 34-37: 
With respect to claim 24, Chatterjee in combination with O’brien, as shown in the rejection above, discloses the limitations of claim 21. 
Chatterjee and O’brien teaches the UAV and UGV system for package transport of claim 21. Chatterjee and O’brien does not teach but Jamjoom teaches a search is made for a space where the unmanned ground vehicle can stop for a predetermined time or more with reference to the candidate ground location, and the searched space or a point in the searched space is determined as the article transfer place or the landing place; (“A dropoff location (where a delivery truck is destined and from where a drone takes off to make a delivery to a final destination of a package) may be determined by an optimization algorithm, which may take into account available parking, road conditions… the relative adjacency of packaged final delivery points (e.g., is there a reasonable location for the delivery truck to stop such that drones can handle delivery of multiple packages), and any other factor deemed useful by a delivery organization.” (8), “a local neighborhood search can be used to identify actual locations, for example, where the truck could park (e.g., waiting for drones to perform the final delivery)”(9)) This shows the system searching and determining a location where the ground vehicle can stop for a period of time to wait for the UAV, including searching the current surroundings regarding available parking and road conditions. where the truck is able to search for an appropriate meeting place for the UAV and (“At 106, a schedule unit, for example, a hardware processor executing or running a schedule code computes a delivery schedule for packages. In one embodiment, an optimization problem is formulated and solved to generate a package delivery schedule. The package delivery as scheduled provides efficiency in delivery, for example, in terms of time, number of vehicles, and power source such as electricity and/or fuel.” (11)) shows that time is used to determine the delivery schedule in which truck and UAV transfer and deliver packages. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Chatterjee’s UAV package transport system and O’brien’s package handoff system with Jamjoom’s drop off system so (“assignment of delivery trucks to drone takeoff locations is based on identification of optimal truck delivery points.” See Jamjoom (9)).

With respect to claim 30, Chatterjee in combination with O’brien, as shown in the rejection above, discloses the limitations of claim 21. 
Chatterjee and O’brien teaches the UAV and UGV system for package transport of claim 21. Chatterjee and O’brien does not teach but Jamjoom teaches a search is made for a space where the unmanned ground vehicle can stop for a predetermined time or more, and the searched space or a point in the searched space is selected as the candidate ground location; (“A dropoff location (where a delivery truck is destined and from where a drone takes off to make a delivery to a final destination of a package) may be determined by an optimization algorithm, which may take into account available parking, road conditions… the relative adjacency of packaged final delivery points (e.g., is there a reasonable location for the delivery truck to stop such that drones can handle delivery of multiple packages), and any other factor deemed useful by a delivery organization.” (8), “a local neighborhood search can be used to identify actual locations, for example, where the truck could park (e.g., waiting for drones to perform the final delivery)”(9)) This shows the system searching and determining a location where the ground vehicle can stop for a period of time to wait for the UAV, including searching the current surroundings regarding available parking and road conditions. where the truck is able to search for an appropriate meeting place for the UAV and (“At 106, a schedule unit, for example, a hardware processor executing or running a schedule code computes a delivery schedule for packages. In one embodiment, an optimization problem is formulated and solved to generate a package delivery schedule. The package delivery as scheduled provides efficiency in delivery, for example, in terms of time, number of vehicles, and power source such as electricity and/or fuel.” (11)) shows that time is used to determine the delivery schedule in which truck and UAV transfer and deliver packages. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Chatterjee’s UAV package transport system and O’brien’s package handoff system with Jamjoom’s drop off system so (“assignment of delivery trucks to drone takeoff locations is based on identification of optimal truck delivery points.” See Jamjoom (9)).

With respect to claim 34, Chatterjee in combination with O’brien, as shown in the rejection above, discloses the limitations of claim 21. 
Chatterjee and O’brien teaches the UAV and UGV system for package transport of claim 21. Chatterjee and O’brien does not teach but Jamjoom teaches a plurality of candidate ground locations for the article transfer place or the landing place is selected, and wherein the unmanned ground vehicle is controlled to move toward at least one of the candidate ground locations in an order according to a predetermined criterion; (“the trucks are dispatched to a location considering the final destinations of the packages the trucks are transporting, with last hop delivery to be completed by one or more of the drones. A dropoff location (where a delivery truck is destined and from where a drone takes off to make a delivery to a final destination of a package) may be determined by an optimization algorithm, which may take into account… the relative adjacency of packaged final delivery points (e.g., is there a reasonable location for the delivery truck to stop such that drones can handle delivery of multiple packages), and any other factor deemed useful by a delivery organization.” (8)) This shows that the optimization technique considers various parameters such as distance, to control the ground vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Chatterjee’s UAV package transport system and O’brien’s package handoff system with Jamjoom’s drop off system so (“assignment of delivery trucks to drone takeoff locations is based on identification of optimal truck delivery points.” See Jamjoom (9) and to “use one or more optimization techniques to produce a schedule of which drones deliver which packages from which trucks, and the route trucks should follow.” See Jamjoom (5). 

With respect to claim 35, Chatterjee in combination with O’brien and Jamjoom, as shown in the rejection above, discloses the limitations of claim 34. 
Chatterjee, O’brien, and Jamjoom teaches the UAV and UGV system for package transport of claim 34. Chatterjee and O’brien does not teach but Jamjoom teaches the predetermined criterion is a proximity to a delivery destination of the article; (“the trucks are dispatched to a location considering the final destinations of the packages the trucks are transporting, with last hop delivery to be completed by one or more of the drones. A dropoff location (where a delivery truck is destined and from where a drone takes off to make a delivery to a final destination of a package) may be determined by an optimization algorithm, which may take into account… the relative adjacency of packaged final delivery points (e.g., is there a reasonable location for the delivery truck to stop such that drones can handle delivery of multiple packages), and any other factor deemed useful by a delivery organization.” (8)) This shows that the optimization technique takes considers distance to control the ground vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Chatterjee’s UAV package transport system and O’brien’s package handoff system with Jamjoom’s drop off system so (“assignment of delivery trucks to drone takeoff locations is based on identification of optimal truck delivery points.” See Jamjoom (9) and to “use one or more optimization techniques to produce a schedule of which drones deliver which packages from which trucks, and the route trucks should follow.” See Jamjoom (5). 

With respect to claim 36, Chatterjee in combination with O’brien and Jamjoom, as shown in the rejection above, discloses the limitations of claim 34. 
Chatterjee, O’brien, and Jamjoom teaches the UAV and UGV system for package transport of claim 34. Chatterjee further teaches the predetermined criterion is a proximity to a current position of the unmanned ground vehicle; (“Landing UAVs on UGVs [0027] In an embodiment, a method for landing an unmanned aerial vehicle (102) on a moving unmanned ground vehicle (103) comprises: - Computing, by the server and in particular the software platform, a set of approximate landing locations based on data received from the UGV(s) (103) and UAV(s) (102) by • receiving the parameters related to the location of moving UGV(s), navigating the UAV (102) according to said parameters, • detecting a distance between the UAV (102) and the UGVs, • choosing the most appropriate landing location from said set based on specific criteria such as shortest distance or safest trajectory” [0026]) which shows that moving the UGV can be determined by the proximity the UAV and UGV are to the determined landing locations which they meet. 

With respect to claim 37, Chatterjee in combination with O’brien and Jamjoom, as shown in the rejection above, discloses the limitations of claim 34. 
Chatterjee, O’brien, and Jamjoom teaches the UAV and UGV system for package transport of claim 34. Chatterjee further teaches the predetermined criterion is a density of surrounding candidates; (“computing a set of approximate landing locations for the unmanned aerial vehicle; receiving at least one parameter related to the unmanned ground vehicles; selecting one of the approximate landing locations as the most appropriate approximate landing location based on the at least one parameter and selection criteria… The at least one parameter may include the current available landing space for unmanned aerial vehicles on said unmanned ground vehicle. The current available landing space may indicate the number of unmanned aerial vehicles that are currently able to land on said unmanned ground vehicle. The selection criteria may include selecting an unmanned ground vehicle with available landing space. The method may comprise detecting a distance between the unmanned aerial vehicle and each of the unmanned ground vehicles.” [0010]) which shows that the system determines the movement of the UGV and UAV based on calculating the plurality of available candidate landing locations for the UAV to land, and then using parameters such as more available candidate landing locations on the UGV to determine the landing location.  

Claims 28, 32, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee (WO 2017198696 A2) in view of in view of O'Brien (US 20180261112 A1) and Harris et al. (US 10395544 B1). 
Regarding claims 28, 32, and 40:  
With respect to claim 28, Chatterjee and O’brien, as shown in the rejection above, discloses the limitations of claim 21. 
Chatterjee and O’brien teaches the UAV and UGV system for package transport of claim 21. Chatterjee further teaches the article transfer place or the landing place is determined based at least in part on information obtained from third sensing performed by a sensor installed on the ground; (“At step 203, the UAV receives instructions to navigate to said parameters by first detecting a distance between itself and all moving UGVs (step 204), further selecting a landing location based on a heuristics, such as closest landing distance or safest landing distance (step 205)” [0037]”) 
While Chatterjee teaches an article transfer place determined by parameters that are found using sensors, it does not teach sensors installed on the ground. Harris teaches (“The marker can include a display to provide messages to the user 136 and the UAV, speakers and/or lights to communicate with the user 136, and one or more sensors to provide information to the user 136 and/or an approaching UAV.” (13) The marker is a landing place on the ground.) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Chatterjee’s UAV package transport system and O’brien’s package handoff system with Harris’ sensors so (“the UAV 104, central control 110, and marker 130 can be in communication to provide periodic or real-time updates of local weather, landing zone 128, and other conditions to increase the efficiency of the delivery system 100.” See Harris (73)). 

With respect to claim 32, Chatterjee and O’brien, as shown in the rejection above, discloses the limitations of claim 21. 
Chatterjee and O’brien teaches the UAV and UGV system for package transport of claim 21. Chatterjee further teaches the candidate ground location is selected based at least in part on information obtained from third sensing performed by a sensor installed on the ground; (“At step 203, the UAV receives instructions to navigate to said parameters by first detecting a distance between itself and all moving UGVs (step 204), further selecting a landing location based on a heuristics, such as closest landing distance or safest landing distance (step 205)” [0037]”) 
While Chatterjee teaches an article transfer place determined by parameters that are found using sensors, it does not teach sensors installed on the ground. Harris teaches (“The marker can include a display to provide messages to the user 136 and the UAV, speakers and/or lights to communicate with the user 136, and one or more sensors to provide information to the user 136 and/or an approaching UAV.” (13) The marker is a landing place on the ground.) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Chatterjee’s UAV package transport system and O’brien’s package handoff system with Harris’ sensors so (“the UAV 104, central control 110, and marker 130 can be in communication to provide periodic or real-time updates of local weather, landing zone 128, and other conditions to increase the efficiency of the delivery system 100.” See Harris (73)).

With respect to claim 40, Chatterjee and O’brien, as shown in the rejection above, discloses the limitations of claim 21. 
Chatterjee and O’brien teaches the UAV and UGV system for package transport of claim 21. Chatterjee and O’brien does not teach but Harris teaches further comprising outputting an alarm in a case where an approach of a moving object to the determined article transfer place or landing place is detected; (“On approach, the marker 130 may alternate between a pattern for guiding the UAV 104, an estimated time of arrival (ETA) message for the person, and a warning light for the person to keep clear of the landing zone 128, among other things. In some examples, one or more of the patterns on the marker 130 may contain information relevant to the UAV 104 for approach and/or landing.” (24), “the marker 130 can alternate between the short-distance symbol 140b and a warning message. In some examples, the display 202 of the marker 130 may flash red, for example, to inform the customer to stay away from the landing zone 128… In some examples, the marker 130 can also play a message over the speakers 206, flash the lights 208, or use other audio or visual warnings to warn the user 136 to stay back.” (82)) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Chatterjee’s UAV package transport system and O’brien’s package handoff system with Harris’ ground system so (“the UAV 104, central control 110, and marker 130 can be in communication to provide periodic or real-time updates of local weather, landing zone 128, and other conditions to increase the efficiency of the delivery system 100.” See Harris (73)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662       

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662